Interim Decision #2261

MATTER OF FORTIS

In Deportation Proceedings
A-10761351
Decided by Board January 29, 1974
Respondent's conviction on a plea of nolo contenders of possession of marijuana

in violation of section 11530 of the Health and Safety Code of California is
sufficient to sustain a charge of deportability under section 241(a)(11) of the
Immigration and Nationality Act, as amended.
CHARGES:

Order: Act of 1952—Section 241(a)(11) [8
1251(a)(11)]--At any time after
entry has been convicted of a violation of a law relating
to the illicit possession of marijuana.
ON BEHALF OF RESPONDENT: Michael R. Crosner, Esquire
8447 Wilshire Boulevard
Beverly Hills, Calif. 90211

This is an appeal from an order of an immigration judge finding
the respondent deportable, denying his request for termination of
the proceedings, and directing his deportation to El Salvador. The
appeal will be dismissed.
The respondent is a 36-year-old married male alien, native and
citizen of El Salvador, who was admitted to the United States for
permanent residence on November 22, 1959. At a hearing before
an immigration judge, at which he was represented by present
counsel, respondent denied that he was convicted of possession of
marijuana in violation of section 11530 of the Health and Safety
Code of California, and denied deportability. The immigration
judge found the respondent to be deportable and, finding him
ineligible for discretionary relief, ordered his deportation_

The record indicates that on Apri130, 1970, in the Superior Court
of California for the County of Los Angeles, the respondent,
through other counsel, pleaded nob, contendere to an information
charging him with the crime of unlawful possession of marijuana
under section 11530 of the Health and Safety Code of California
(Ex. 2). The record shows that this plea was approved by the court
and the respondent was sentenced to three years' probation and
576

Interim Decision #2261
fined $300 (Ex. 2). The immigration judge concluded that this
evidence established that the respondent was deportable as
charged.
On appeal counsel maintains that a conviction on a plea of nolo
contendere is not a conviction within the scope of section 241(a)(11)
of the Act. We reject this contention. It is settled that a plea of
nolo contendere, when accepted by the court, becomes for all
practical purposes the, full equivalent of a plea of guilty, Farrington v. King, 128 F.2d 785 (C.A. 8, 1942). A conviction on a plea of
nolo contenders has been held sufficient to sustain a deportation
charge under section 241(aX11) of the Act, Ruis Rubio v. INS, 380
F.2d 29 (C.A. 9, 1967), cert. denied 389 U.S. 944. See also Chu v.
Cornell, 247 F2d 929, 938 (C.A. 9, 1957), cert. denied 355 U.S. 892
and Matter of W — , 5 I. & N. Dec. 759 (B IA 1954).
Counsel further contends that since the respondent was never
advised that his plea would make him deportable, he was denied
due process of law. The fact that a defendant is not made aware of
every possible collateral consequence of his plea, including that of
deportation, does not amount to a denial of due process which
would vitiate the plea, United States v. Santelises, 476 F2d 787,
789 (C.A. 2, 1973); Wurzinger v. INS, 483 F.2d 1400 (table), unreported opinion (C.A. 7, No. 72-1448, August 6, 1973), cert. denied
414 U.S. 1070 (1974); United States v. Sambro, 454 F2d 918 (D.C.
Cir. 1971); U.S. ex reL Durcente v. Holton, 228 F2d 827, 830 (C.A. 7,
1956), cert. denied 351 U.S. 963 ;Joseph v. Esperdy, 267 F. Supp. 492,
494 (S.D.N.Y. 1966). This rule has been applied even where an alien
has been affirmatively misled by counsel into believing that his
plea would not subject him to deportation, United States v.
Parrino, 212 F.2d 919, 921 (C.A. 2, 1954). We have held that insofar
as deportation proceedings are concerned, an immigration judge
cannot entertain a collateral attack on a judgment of conviction
unless that judgment is void on its face, and he cannot go behind
the judicial record to determine the guilt or innocence of the alien.
See Matter of Sirluen, 13 T. & N. Dee. 592, 594 (B IA 1970); Wilson v.
Carr, 41 F2d 704, 706 (C.A. 9, 1930); U.S. ex rel. Freislinger v.
Smith, 41 F2d 707, 708 (C.A. 7, 1930). Counsel's reliance on United
States v. Briscoe, 432 F.2d 1351 (D.C. Cir. 1970), is misplaced, since
that case involved a collateral challenge to a conviction in criminal, not deportation, proceedings.
We note that while this appeal was pending the Supreme Court
denied respondent's petition for a writ of certiorari, 404 U.S. 1000
(December 20, 1971). The following order will be entered.
ORDER: The appeal is dismissed.
-

577

